Citation Nr: 0833427	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-37 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from March 1968 to October 
1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

Although the veteran was scheduled to testify at a Board 
hearing in November 2007, he withdrew his hearing request in 
writing in October 2007.  See 38 C.F.R. § 20.704 (2007).


FINDINGS OF FACT

1.  Bilateral hearing loss was noted on the veteran's 
induction physical examination; thus, it existed prior to 
service.  

2.  There is no evidence that the veteran's hearing loss 
disability, which existed prior to service, increased in 
severity during active service.

2.  Tinnitus was not manifested during active service or for 
many years thereafter, and is not related otherwise to such 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3,159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in May 2004, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disabilities to active service and noted 
other types of evidence the veteran could submit in support 
of his claims.  The veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA 
substantially has satisfied the requirement that the veteran 
be advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for bilateral 
hearing loss or for tinnitus.  Thus, any failure to notify 
and/or develop these claims under the VCAA cannot be 
considered prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
May 2004 letter was issued to the appellant and his service 
representative prior to the August 2004 rating decision which 
denied the benefits sought on appeal; this, this notice was 
timely.  Because the appellant's claims are being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; the veteran has not contended 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The veteran also has been provided with VA examinations which 
address the contended causal relationship between the claimed 
disabilities and active service.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

Service Connection for Hearing Loss

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§3.307(a), 3.309(a).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.



Factual Background

The veteran contends that he suffers bilateral hearing loss 
and intermittent tinnitus as a result of noise exposure in 
service.  He reports that he was exposed to the noise of 12 
inch guns firing constantly outside his living quarters in 
Vietnam.  He states that his hearing loss has worsened since 
his discharge.  

At the veteran's March 1968 induction physical examination, 
his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
-10
X
45
LEFT
25
15
0
X
50

Speech recognition ability was not recorded for either ear.  
The examiner noted that the veteran had a hearing defect.  

The veteran's service medial records show no complaints of or 
treatment for hearing loss.  At the veteran's separation 
physical examination in October 1969, his pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
-5
LEFT
-5
0
-10
X
-5

Speech recognition ability was not noted.  

On VA audiological examination in June 2004, the veteran 
reported significant noise exposure in service from driving a 
truck and from gunfire.  He stated that he had worked as a 
tire builder for approximately 5 years after service and 
later worked as a carpet installer.  He reported that there 
was no significant noise exposure in these jobs.  The veteran 
noted that his hearing loss had begun in the 1970s and had 
worsened over time.  Upon examination, there were no 
remarkable findings.  The veteran's pure tone thresholds were 
as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
65
75
LEFT
30
10
45
85
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
VA examiner opined that the veteran's hearing loss was less 
likely than not incurred in service.  The diagnoses were 
moderate to severe sensorineural hearing loss at 3000 Hz and 
above in the right ear and moderate to severe sensorineural 
hearing loss at 2000 Hz and above in the left ear.    

The veteran submitted the results of a private audiological 
evaluation conducted in October 2007.  Results of the 
puretone audiometry test were presented in the form of a 
graph and were not numerically recorded.  The Board cannot 
interpret the graph, and so the results of the puretone test 
are not taken into consideration.  See Kelly v. Brown, 7 Vet. 
App. 471 (1995).  The examiner diagnosed moderate to profound 
sensorineural hearing from 250 to 8000 Hz bilaterally.

Analysis

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service and was not aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).    

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of symptoms of a preexisting 
condition, alone, do not constitute sufficient evidence for a 
non-combat veteran to show increased disability for the 
purpose of determining service connection based on 
aggravation under 38 U.S.C.A. § 1153 unless the underlying 
condition worsened in service.  Davis v. Principi, 276 F.3d 
1341, 1346-47 (Fed. Cir. 2002).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
bilateral hearing loss.  In this regard, the Board 
acknowledges that the veteran had a hearing loss disability, 
as defined by VA regulation, noted upon entry into service; 
therefore, the presumption of sound condition does not apply.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The evidence also 
does not show that the veteran's hearing loss disability 
worsened in service.  There are no complaints of increased 
hearing loss or other ear problems in his service medical 
records.  The veteran's separation physical examination shows 
that he had no increased hearing impairment at his discharge 
from service.  In fact, this examination appears to show that 
the veteran's hearing improved during service so that it was 
within normal limits bilaterally at every frequency tested at 
his separation from service.  

The veteran asserts that he did not undergo a separation 
physical examination.  He contends the record of such 
examination in his service medical records is not a true 
measurement of his hearing at separation as it is unlikely 
that his hearing would have improved to the extent indicated 
in that report.  Even if the Board discounted the veteran's 
separation physical examination, however, there still is no 
evidence that the his preexisting hearing loss increased in 
severity during active service.  Aggravation of a preexisting 
condition is not presumed unless there is evidence of an 
increase in disability in service.  38 C.F.R. § 3.306.  The 
veteran otherwise has not submitted any evidence to support 
his claim that his pre-existing hearing loss disability was 
aggravated during service.  The October 2007 private 
treatment record shows that he has a current hearing loss 
disability but does not relate this disability to his 
service.  The only medical opinion as to the etiology of the 
veteran's hearing loss concludes that it is not related to 
service.  Thus, although the evidence shows the veteran 
currently has a hearing loss disability, there is nothing to 
suggest that this condition was made worse in service.  

Tinnitus

The veteran is seeking service connection for tinnitus.  On 
VA examination in June 2004, he reported recurrent bilateral 
tinnitus which was most noticeable at night.  The VA examiner 
opined that the veteran's tinnitus was less likely than not 
related to active service.  The diagnosis was bilateral 
recurrent tinnitus.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
tinnitus.  The evidence of record does not indicate that the 
veteran reported tinnitus at any time during or after his 
active service until he filed his VA claim in February 2004.  
That there is no record of complaint of or treatment for 
tinnitus for many years after service weighs against a 
finding of service connection.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999).  At the 2004 VA examination, the 
examiner concluded that the veteran's recurrent bilateral 
tinnitus was less likely than not related to service.  There 
otherwise is no medical evidence linking the veteran's 
current tinnitus to active service; thus there is no basis 
for granting service connection.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


